 Case 2:21-cr-00013-HYJ-MV ECF No. 30, PageID.62 Filed 05/27/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 2:21-CR-13

                   Plaintiff,                 Hon. Hala Y. Jarbou
                                              U.S. District Judge
      v.

TRAVIS MICHAEL RAJACIC,

                   Defendant.
                                          /

                      REPORT AND RECOMMENDATION

      Pursuant to W.D. Mich. LCrR 11.1, I conducted a plea hearing in this case on

May 27, 2021, after receiving the written consent of Defendant and all counsel. At

the hearing, Defendant Travis Michael Rajacic entered a plea of guilty to Count 1 of

the Indictment which charges him with distribution of a mixture or substance

containing a detectable amount of methamphetamine, a Schedule II controlled

substance, and a mixture or substance containing fentanyl, a Schedule II controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), in exchange for the

promises made by the Government in the written plea agreement.

      On the basis of the record made at the hearing, I find:

      1.     that Defendant is fully capable and competent to enter an informed plea;

      2.     that the plea is made knowingly and with full understanding of each of
             the rights waived by Defendant;

      3.     that Defendant's guilty plea is made voluntarily and free from any force,
             threats, or promises, apart from the promises in the plea agreement;
 Case 2:21-cr-00013-HYJ-MV ECF No. 30, PageID.63 Filed 05/27/21 Page 2 of 2




        4.       that the Defendant understands the nature of the charge and penalties
                 provided by law; and

        5.       that the plea has a sufficient basis in fact.

        I therefore recommend that Defendant's plea of guilty be accepted, that the

court adjudicate Defendant guilty, and that the written plea agreement be considered

for acceptance at the time of sentencing.

        Acceptance of the plea, adjudication of guilt, acceptance of the plea agreement,

and imposition of sentence are specifically reserved for the district judge.



Date:        May 27, 2021              /s/Maarten Vermaat
                                     MAARTEN VERMAAT
                                     UNITED STATES MAGISTRATE JUDGE




                                   NOTICE TO PARTIES

      You have the right to de novo review of the foregoing findings by the district
judge. Any application for review must be in writing, must specify the portions of the
findings or proceedings objected to, and must be filed and served no later than
fourteen days after the plea hearing. See W.D. Mich. LCrR 11.1
